Citation Nr: 0525397	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



REMAND

The veteran had active military service from July 1968 to 
July 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The veteran filed a 
notice of disagreement in March 2004, the RO issued a 
statement of the case in April 2004, and the veteran 
perfected his appeal in May 2004.  The appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Notice as required by the Veterans Claims Assistance Act of 
2000 (VCAA) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A September 2003 
VCAA notice letter (the only one sent to the veteran) did not 
contain element 4 of the Pelegrini II notice requirements, so 
a new letter must be sent.

The veteran seeks service connection for a low back 
disability.  His May 1968 preinduction examination revealed 
no complaints or findings of a back disability.  He sought 
outpatient treatment in March 1969 complaining of (in 
pertinent part) low back pain.  Examination of the back was 
negative with no costovertebral angle tenderness.  In 
November 1969, he reported musculoskeletal pain, but this 
complaint was centered on the neck.  His June 1970 separation 
examination revealed no complaints or findings of a back 
disability.  

VA treatment records reflect that the veteran was diagnosed 
as having left L5-S1 herniated nucleus pulposus in May 2003, 
for which he underwent a hemilaminectomy and microdiscectomy.  
He has submitted a February 2004 letter from a private 
physician who concluded that the veteran's current low back 
disability resulted from lumbosacral trauma in 1969 during 
work as a train track repairer.  (The veteran's DD Form 214 
indicates that his MOS was wheeled vehicle repairman).  In 
light of the in-service complaints and post-service findings, 
a VA examination is necessary (as detailed below).

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claim. 

2.  Schedule the veteran for a VA 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should answer the following 
question(s):

Does the veteran currently have a 
low back condition?  If so, is it at 
least as likely as not that this 
condition was manifested during his 
active duty (including complaints 
noted in March 1969) or to a 
compensable degree within a year of 
his discharge in July 1970?

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

4.  Thereafter, re-adjudicate the claim 
on appeal and if it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


